Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting. Under the supervision of our Chief Executive Officer and our Chief Financial Officer we have conducted an evaluation of the effectiveness of our internal control over financial reporting based on the Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our assessment, we have concluded that as of December 31, 2010, our internal control over financial reporting is effective. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements and even those systems determined to be effective can provide only reasonable assurance with respect to the financial statement preparation and presentation. The effectiveness of the Company’s internal control over financial reporting as of December 31, 2010, has been audited by KPMG LLP, the Company’s Independent Registered Chartered Accountants, who also audited the Company’s Consolidated Financial Statements for the years ended December 31, 2010 and 2009. Signed “Don Klapko”Signed “Wendell Chapman” President andSenior Vice President, Finance and Chief Executive Officer Chief Financial Officer Calgary, Alberta March 22, 2011 INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Equal Energy Ltd. We have audited the accompanying consolidated financial statements of Equal Energy Ltd. (“the Company”), which comprise the consolidated balance sheets as at December 31, 2010 and 2009, the consolidated statements of loss and comprehensive loss, and cash flow for years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinions. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Other Matters Our audits were made for the purpose of forming an opinion on the basic consolidated financial statements taken as a whole.The supplementary information included in Exhibit No. 99.4 in the annual report on Form 40-F entitled “Differences between Canadian and United States Generally Accepted Accounting Principles” is presented for purposes of additional analysis and requirements under securities legislation.Such supplementary information has been subjected to the auditing procedures applied in the audits of the basic consolidated financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic consolidated financial statements taken as a whole. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), an our report dated March 22, 2011 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. Signed “KPMG LLP” Chartered Accountants Calgary, Canada March 22, 2011 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Equal Energy Ltd. We have audited Equal Energy Ltd. (“the Company”)’s internal control over financial reporting as of December31, 2010, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. An entity’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. An entity’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the entity; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the entity are being made only in accordance with authorizations of management and directors of the entity; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the entity’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December31, 2010, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have conducted our audits on the consolidated financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Our report dated March 22, 2011 expressed an unqualified opinion on those consolidated financial statements. Signed “KPMG LLP” Chartered Accountants Calgary, Canada March 22, 2011 Differences between Canadian and United States Generally Accepted Accounting Principles The consolidated financial statements of Equal Energy Ltd. (“Equal”) have been prepared in accordance with Canadian GAAP (in thousands of Canadian dollars except share and per share information) which differs in some respects from U.S. GAAP.Differences in accounting principles as they pertain to the consolidated financial statements are immaterial except as described below. The application of U.S. GAAP would have the following effect on net income (loss) as reported for the years ended December 31, 2010 and 2009: Loss under Canadian GAAP $ ) $ ) Adjustments for U.S. GAAP Depletion expense (a) Related income taxes ) ) Reverse share-based compensation expense under Canadian GAAP (e) Share-based compensation expense under U.S. GAAP (e) ) ) Accretion of convertible debentures under Canadian GAAP (g) Amortization of other assets (g) ) ) Foreign exchange (f) - ) Future tax adjustments ) Net income (loss) under U.S. GAAP $ ) $ Other comprehensive income: Cumulative translation adjustment (f) Other comprehensive income under U.S. GAAP $ ) $ Net income (loss) under U.S. GAAP $ ) $ Deficit, beginning of year, under U.S. GAAP ) ) Temporary equity adjustment (b) (c) ) ) Deficit, end of year, under U.S. GAAP $ ) $ ) Weighted average shares for U.S. GAAP (000’s) (1) Basic Diluted Net income (loss) per share under U.S. GAAP (1) Basic and diluted $ ) $ (1)Restated to reflect the three for one exchange of trust units for common shares. The application of U.S. GAAP would have the following effect on the consolidated balance sheets as reported at December 31, 2010 and 2009: Canadian GAAP U.S. GAAP Canadian GAAP U.S. GAAP Assets: Current assets $ Property, plant and equipment (a) Long-term receivables - - Other assets (g) - - Future/deferred income tax (a) - - $ Liabilities: Current liabilities $ Long-term debt Convertible debentures (g) Asset retirement obligations Future/deferred income tax (a) - - Mezzanine equity (b) (c) - - - Shareholders’ equity Shareholders’ capital (b, c, d) - Equity component of convertible debentures (g) - - Contributed surplus (e) - Accumulated other comprehensive income (loss) (f) Deficit ) $ The above noted differences between Canadian GAAP and US GAAP are the result of the following: (a) Under Canadian GAAP, the impairment test limits the capitalized costs of oil and natural gas assets to the discounted estimated future net revenue from proved and probable oil and natural gas reserves using forecast prices plus the costs of unproved properties less impairment.The discount rate used is a risk free interest rate. Under U.S. GAAP, the full cost method of accounting for oil and natural gas activities requires Equal to perform an impairment test using after-tax future net revenue from proved oil and natural gas reserves, discounted at 10% plus the lower of cost and recoverable amount of unproved properties.Effective December 31, 2009 prices used in the U.S. GAAP ceiling test are the 12-month average price prior to the end of the reporting period.Prior to December 31, 2009 the prices used in the U.S. GAAP ceiling test were those in effect on the date the ceiling test was performed.Where the amount of a ceiling test write-down under Canadian GAAP differs from the amount of the write-down under U.S. GAAP, the charge for depletion will differ. There were ceiling test impairments recognized under U.S. GAAP at December31, 2008, 2007, 2006, 2005, 2004 and 2001.There were no ceiling test write-downs in 2010 and 2009.Prior to 2009, Equal recognized additional ceiling test write-downs under U.S. GAAP of $263.8 million ($181.8 million after tax) in its Canadian cost center and $295.0 million ($177.2 million after tax) in its U.S. cost center. For the years ended December31, 2010 and 2009, depletion expense under U.S. GAAP was lower by $53.8 million ($35.8 million net of tax) and $72.7 million ($48.1 million net of tax), respectively. (b) On May 31, 2010, Enterra Energy Trust (“Enterra” or the “Trust”) completed its conversion from an income trust to a corporation.Pursuant to the Plan of Arrangement (the “Arrangement”), all outstanding trust units were exchanged for common shares of Equal.Under both US and Canadian GAAP this exchange was recorded at the carrying value of the trust units outstanding at May 31, 2010. Due to the classification of Enterra’s trust units as mezzanine equity under US GAAP, recorded at their redemption amount, the carrying value of shareholders’ equity varies between US and Canadian GAAP.Prior to the Enterra’s conversion to a corporation, Equal had classified $136.7 million as mezzanine equity, in accordance with US GAAP. (c) Under Canadian GAAP, the trust units were considered to be permanent equity and were classified as unitholders' capital.A U.S. GAAP difference existed due to the redemption feature attached to each trust unit.Trust units were redeemable at the option of the holder based on the lesser of 90% of the average market trading price of the trust units for the 10 trading days after the date of redemption or the closing market price of the trust units on the date of redemption. The redemption feature caused the trust units to be classified as mezzanine equity under U.S. GAAP.Mezzanine equity is valued at an amount equal to the redemption value of the trust units at the balance sheet date.Any increase or decrease in the redemption value during a period is charged to the deficit. The change in the redemption value of the trust units is recorded as a reduction or increase to the deficit.For the year ended December 31, 2010, the deficit was increased by $1.2 million (2009 – deficit increased by $93.4 million). (d) Under Canadian GAAP, pursuant to the Arrangement, Equal reduced shareholders’ capital by $453.9 million, the amount necessary to eliminate the deficit of the Trust at the time of the Arrangement. Under US GAAP, the elimination of a deficit through a reduction in shareholders’ capital is not permitted unless a quasi reorganization has been effected.Equal’s conversion from an income trust to a corporation does not meet the required conditions to qualify as a quasi reorganization and therefore the deficit amount has not been eliminated through the reduction of shareholders’ capital. (e) Under Canadian GAAP, Equal’s equity-based compensation plans are accounted for as equity-settled awards.Under U.S. GAAP, prior to the conversion from an income trust to a corporation, the redemption feature of the trust units resulted in the equity-based compensation plans being accounted for as liability-settled awards, which are recorded at fair value with changes in fair value included in earnings.After the conversion from an income trust to a corporation, the share-based compensation plans are accounted for as equity-settled awards. Equal issues shares out of treasury upon the exercise of all options and restricted shares. For the years ended December 31, 2010 and 2009, Equal recorded the following equity-based compensation (000s): Restricted and performance shares Options Total Equity-based compensationexpense $ A summary of the status of the unvested options and restricted shares as of December 31, 2010 and changes during 2010 is presented below: Number of unvested options (1) Weighted average grant date fair value (1) Number of unvested restricted units(1) Weighted average grant date fair value(1) Unvested, December 31, 2009 $ $ Granted Vested ) ) Forfeited ) ) Unvested, December 31, 2010 $ $ (1)Restated to reflect the three for one exchange of trust units for common shares. The following tables provide information related to option and restricted share activity during the year ended December 31, 2010: Number of options(1) Weighted average exercise price(1) Weighted average contract life Aggregate intrinsic value (000’s) Options outstanding, January 1, 2010 $ Options granted Options forfeited ) Options outstanding, December 31, 2010 $ $ Options expected to vest, December 31, 2010 $ $ Options exercisable, December 31, 2010 $ $
